DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
The amendment filed March 1, 2021, has been received and entered.  The amendment removes the need for the restriction requirement mailed out January 28, 2021, and therefore, the restriction requirement is withdrawn, therefore.  The amendment filed October 14, 2020, has been determined to overcome the objections and 112, second paragraph, 35 USC 102 and 35 USC 103 prior art rejections as set forth in the Office Action of August 6, 2020.  
Election/Restrictions
Claims 1-6 and 21-34 are directed to an allowable product. As mentioned above the amendment to claim 31 removes the need for the restriction between claims 1-6, 21-30 and 31-34.  Thus, the restriction requirement of Groups I and II as set forth in the Office action mailed on January 28, 2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This applies to the withdrawal of the restriction requirement of January 28, 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the Title
Changed the title to –CATALYST FOR HIGH THROUGHPUT ENZYMATIC CATALYSIS--.

Authorization for this examiner’s amendment was given in an interview with Julie L Reed on May 19, 2021.

The application has been amended as follows: 
In the Claims
	Claim 6, line 2, after “catalyst” inserted --is--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   The cited prior art does not teach a polymer porous support including at least one of thermally or electrically conductive particles coated with a layer of the polymer and bonded to the polymer porous support.  Of which makes up a catalyst, having enzymes embedded into pores of the polymer porous support, of which embedded enzymes are produced having a lifetime longer than a lifetime of the enzymes not embedded into the pores in the same condition.   Gellet does not recognize these claimed features; and the rejection under 35 USC 102, and also separately under 35 USC 103 are removed; and no other prior art has been discovered based on search updates of the newly amended claims.  Hence the claims are deemed allowable subject matter. 
Claims 1-6 and 21-34 are allowed, therefore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/Primary Examiner, Art Unit 1651